Citation Nr: 1620097	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to September 1, 2010, for the service-connected right knee disability.

2.  Entitlement to an evaluation excess of 30 percent from November 1, 2011, for the service-connected right knee disability, status post total right knee replacement, to include whether a separate rating is warranted for instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a November 2010 rating decision, the RO awarded a temporary total rating from September 1, 2010, to October 31, 2011, for surgery involving prosthetic replacement of the right knee joint.  The 100 percent evaluation was assigned for 13 months following prosthetic replacement of the knee joint; thereafter, a 30 percent (minimum evaluation following prosthetic replacement of the knee joint) was assigned from November 1, 2011.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35   (1993).  The Board has bifurcated the issues on appeal as they appear on the cover page of the instant decision. 

In October 2015, the Board remanded the matter for further development and adjudication; having been completed, the claims have been returned to the Board and are now ready for appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  Prior to September 1, 2010, even considering the Veteran's complaints of pain and weakness, the service-connected right knee disability was not productive of limitation of flexion to 60 degrees or limited of extension to 5 degrees; there was no evidence of recurrent subluxation or lateral instability.  

2.  Since November 1, 2011, the Veteran's right knee disability, status post total right knee replacement, has been manifested by no more than intermediate degrees of residual weakness, pain or limitation of motion.

3.  Since November 1, 2011, the Veteran's right knee disability, status post total right knee replacement, has been manifested by no more than slight lateral instability.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2010, the criteria for a rating in excess of 10 percent for the service-connected right knee disability were not met.  38 U.S.C.A. § 1155;            38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 5256-5262 (2015).
 
 2. Since November 1, 2011, the criteria for a disability rating in excess of 30 percent for the service-connected right knee disability, status post right total knee replacement, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, (2015).

3.  The criteria for a separate 10 percent disability rating, but no higher, for instability of the right knee, since November 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.3, 4.14, 4.71a, Diagnostic Codes 5055, 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO sent a pre-adjudication letter in February 2010.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, the transcript of which has been associated with the virtual record.  

The Veteran submitted additional evidence in January 2016, for which he waived initial RO consideration.  See Waiver signed January 5, 2016.  Consequently, the evidence was considered in preparation of this decision.  38 C.F.R. § 20.302.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.




II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

For historical purposes, the Veteran submitted a claim for increase in February 2010.  In a May 2010 rating decision, the RO continued the 10 percent rating for the right knee disability.  The Veteran disagreed with the rating assigned and this appeal ensued.  In September 2010, the Veteran requested a temporary total rating for his right knee surgery.  In a November 2010 rating decision, a temporary 100 percent convalescent rating was assigned for right  knee osteoarthritis (previously rated as residuals, osteotomy, right patella) effective September 1, 2010.  Consistent with VA regulations, a 30 percent rating was thereafter assigned effective November 1, 2011. 

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260.
Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004. Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson  v. Brown, 9 Vet. App. 7, 11   (1996). 

When semilunar cartilage (synonymous with the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5258.  

Initially, the Veteran's service connected right knee was assigned a 10 rating prior to September 1, 2010, under Diagnostic Code 5260 for limitation of flexion.  The Veteran underwent a right total knee arthroplasty (TKA) on August 31, 2010.  A November 2010 rating decision granted a 100 percent rating under Diagnostic Code 5055, applicable to knee prosthesis, effective September 1, 2010.  38 C.F.R. § 4.71a . 
Under that Diagnostic Code, a 100 percent rating applies during the one-year period following the implantation of a knee prosthesis.  Accordingly, the Veteran received a 100 percent rating for his right knee from September 1, 2010, to October 31, 2011.  Thereafter, the minimum disability rating following a knee replacement is 30 percent, and the Veteran was assigned that minimum 30 percent rating effective November 1, 2011.  38 C.F.R. § 4.71a , Diagnostic Code 5055. 

Under Diagnostic Code 5055, a 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators should rate Diagnostic Code 5055 by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula) or assign the minimum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The rating schedule does not define the terms "intermediate" or "severe" as they used in Diagnostic Code 5055.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 . Clinicians' use of terminology such as severe, although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § § 4.2 , 4.6.

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service connected right knee disability does not warrant a schedular rating in excess of 10 percent at any time prior to September 1, 2010. 

During the relevant time period at issue, the Veteran had flexion limited to no less than 110 degrees and extension was normal at 0 degrees on VA examination in February 2010.  Put another way, extension limited to 10 degrees and flexion limited to 45 degrees simply was not shown either at examination or in the outpatient treatment records.  As such, an increased rating is not warranted based on limitation of motion.  38 C.F.R. 4.71a , Diagnostic Codes 5260, 5261. 

In reaching this conclusion, the Board has considered whether increased disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 . 

In this case, while the Veteran reported intermittent daily severe right knee pain that radiated down his leg on examination in 2010 and in fact experienced pain with range of motion testing, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38  (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  While the Veteran reported pain during range of motion testing, the VA examiner specifically found no additional functional limitation after repetitive motion.  That is, pain was not shown to functionally limit motion to such a degree that a higher rating would be warranted. 

The Board has also considered whether an increased rating is warranted under any other potentially relevant Diagnostic Codes.  The Board has also considered whether an increased rating is warranted under Diagnostic Code 5257.  However, there was no objective evidence of recurrent subluxation or lateral instability prior to September 1, 2010.  Consequently, an increased rating is not warranted for the Veteran's right knee under Diagnostic Code 5257. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Semilunar cartilage is synonymous with the meniscus.  In this case, the Veteran was not diagnosed with a torn (dislocated) meniscus in his right knee.  At the 2010 VA examination, the examiner noted that the Veteran had no episodes of locking, effusions, or inflammation.  Consequently, a higher rating is not warranted for the right knee under either Diagnostic Code 5258. 

The only other Diagnostic Codes pertaining to the knee are Diagnostic Codes 5256 (ankylosis of the knee) and 5262 (impairment of the tibia and fibula.  The Veteran does not warrant a higher rating under any of these Diagnostic Codes as none of these conditions have been shown. 

Hence, the Veteran's disability picture for the right knee most nearly approximates the currently assigned 10 percent schedular rating prior to September 1, 2010, and a higher schedular rating prior to that date is denied.

With regard to whether a rating in excess of 30 percent is warranted under Diagnostic Code 5055 from November 1, 2011, x-rays dated between 2011 and 2015 show the prosthesis was stable.  VA outpatient treatment records dated during this time frame show varying degrees of range of motion.  Extension was at worst limited to 15 degrees in December 2012 and flexion was at worst limited to 90 degrees in May 2015.  The Board notes the Veteran had a partial synovectomy of fibrous tissue and arthroscopy for patellofemoral clunk in January 2015, but follow-up treatment notes show significant improvement post-operative and good range of motion as early as February 2015.  In March 2015, he felt seventy percent better.  

By VA examination in November 2015, range of motion improved to extension of zero degrees and flexion to 120 degrees.  Pain was noted, but the examiner found it did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after the repetitions.  The examiner examined the Veteran immediately after repetitive use over time and found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran had full muscle strength and there was no atrophy.  There was no ankylosis.  Based on these findings, when asked to quantify the effects of the TKA performed in August 2010, the November 2015 VA examiner concluded that the Veteran 's had an intermediate degrees of residual weakness, pain, or limitation of motion.  

Consequently, a rating in excess of 30 percent is not warranted since November 1, 2011, under Diagnostic Code 5055.  Although extension was at one time limited to 15 degrees and flexion to 90 degrees, these findings are tantamount to a rating of 20 percent and noncompensable, respectively, and would not provide for a higher rating.  Diagnostic Code 5055 is meant to compensate the Veteran for symptoms such as pain and disability associated with a total replacement of the knee.  Despite the Veteran's subjective complaints, objective testing has failed to demonstrate that the Veteran suffers from any symptomatology of the right knee above and beyond that considered by Diagnostic Code 5055.  In the present case, to assign a separate rating in addition to the 30 percent rating assigned under Diagnostic Code 5055 for pain would result in pyramiding, and as such, is to be avoided.  38 C.F.R. § 4.25(b).   

The Board does conclude that a separate, 10 percent rating for instability of the right knee is proper, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Although Diagnostic Code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability.  Therefore, consideration of a separate rating under Diagnostic Code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.  

The evidence shows there was instability of the knee joint on examination in 2015.  Anterior instability was 2+, posterior instability was normal, and medial and lateral instability was 1+.  The examiner found no history of lateral instability or recurrent subluxation.  Prior to this point VA outpatient treatment records did not note instability of the knee joint; however, affording the Veteran reasonable doubt, the Board will consider instability to have been present since November 1, 2011.  Though clearly what was found on examination has been described as slight.  Absent evidence of more severe or more consistent symptoms, a 20 percent or higher rating for instability is not warranted. 
 
The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his knee claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that Veteran retired in 1991 due to eligibility by age or duration of work.  See February 2010 VA examination.   As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected right knee disability, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected right knee reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain).  Even considering the Veteran's complaints of pain, he did not even meet the criteria for a higher rating for limitation of flexion and there was no evidence of limitation of extension prior to September 1, 2010.  There was also no change in range of motion even after repetitive testing or instability of the right knee.  Similarly, objective testing has failed to demonstrate that the Veteran suffers from any symptomatology of the right knee above and beyond that considered by Diagnostic Code 5055 to warrant a higher rating from November 1, 2011.  The Board has granted a separate 10 percent rating for instability of the right knee since that time.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent prior to September 1, 2010, is denied for the service-connected right knee disability.  

Entitlement to an evaluation in excess of 30 percent from November 1, 2011, for the service-connected right knee disability, status post total right knee replacement, is denied.  
Entitlement to a separate 10 percent evaluation, and no higher, from November 1, 2011, for right knee instability is granted subject to the controlling regulations governing monetary awards.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


